 1

 2                                   UNITED STATES DISTRICT COURT

 3                                 EASTERN DISTRICT OF CALIFORNIA

 4

 5   UNITED STATES OF AMERICA,                         CASE NO. 1:21-CR-00164-DAD-BAM

 6                                Plaintiff,           UNSEALING ORDER
                 v.
 7

 8   THOMAS PATRICK DAY, aka Patrick Day,

 9                                        Defendant.

10

11

12          Good cause appearing due to the defendant’s pending initial appearance in this Court, it is hereby

13 ordered that the indictment, arrest warrant, and other court filings in the above matter be UNSEALED.

14
     IT IS SO ORDERED.
15

16      Dated:    June 23, 2021                              /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
